 
PROMISSORY NOTE
 

U.S.$640,000.00  
 Dated as of June 28, 2007
   
 Los Angeles, California

 
FOR VALUE RECEIVED, the undersigned, Allegro Biodiesel Corporation, a Delaware
corporation (“Borrower”), promises to pay to the order of The Bel Fixed Income
Portfolio (a segregated portfolio of Alpha Asset Managers Limited) (together
with its successors and assigns, “Lender”), the principal sum of Six Hundred
Forty Thousand and 00/100 United States Dollars (U.S.$640,000.00), with interest
on the unpaid principal balance as provided herein, until paid, at the Interest
Rate provided herein.
 
WHEREAS, Borrower has requested that Lender make available to Borrower a loan in
the principal amount of U.S.$640,000.00 (the “Loan”);
 
WHEREAS, Lender is willing to make the Loan, which this Note evidences, upon the
terms and conditions set forth herein;
 
NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1. Certain Defined Terms.
 
“Administration Fee” means a one-time administration fee in the amount of three
thousand dollars ($3,000) payable by Borrower to Lender on the earlier of (i)
the Maturity Date (as defined herein) or (ii) the date upon which Borrower
prepays this Note in whole in accordance with Section 3(b).
 
“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, legislative body, government or self-regulatory
organization, commission, court, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.
 
“Loan Documents” means, collectively, this Note, and that certain Assignment of
Multiple Indebtedness Mortgage, dated as of the date hereof, by Borrower in
favor of Lender, as the same may be amended, restated or otherwise modified from
time to time (each of the foregoing, a “Loan Document”).
 
“Liens” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, adverse claim or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the State of California Uniform Commercial Code or
comparable law of any jurisdiction).
 
 
 

--------------------------------------------------------------------------------

 
 
“Talen’s Loan Documents” means collectively (a) that certain Loan Agreement,
dated as of June 26, 2007 entered into by Talen’s Marine and Fuel, Inc.
(“Talen’s”), Borrower, and Talen Landing II, LLC (“Talen II”); (b) that certain
Promissory Note, dated as of June 26, 2007, executed by Talen’s in favor of
Borrower; (c) that certain Guaranty Agreement, dated as of June 26, 2007,
entered into by Talen’s, Borrower, and C. Raymond Talen; and (d) that certain
Multiple Indebtedness Mortgage, dated as of June 26, 2007, executed by Talen II
in favor of Borrower, as each of the foregoing may be amended, restated or
otherwise modified from time to time.
 
2. Rate of Interest. The outstanding principal balance of this Note shall bear
interest at 12.0% (twelve percent) per annum, calculated on the basis of a 360
day year (the “Interest Rate”) for the actual number of days elapsed during any
month or other accrual period.
 
3. Payment and Prepayment.
 
(a) Payment. The entire principal balance of this Note, plus any accrued and
unpaid interest thereon and the Administration Fee shall be due and payable in
full on December 28, 2007 (the “Maturity Date”).
 
(b) Prepayments. Borrower may prepay this Note in whole or part at any time (the
“Prepayment Date”) with funds from any source at the prepayment price equal to
the portion of the then outstanding principal amount of this Note that Borrower
desires to prepay, plus all accrued and unpaid interest through and including
the applicable Prepayment Date and, if this Note is prepaid in whole on the
Prepayment Date, the Administration Fee.
 
(c) Application of Payments. All payments made pursuant to the terms of this
Note shall be applied to amounts then due and payable in the following order:
(i) to interest accrued on this Note; (ii) to the principal amount of this Note;
and (iii) to the Administration Fee.
 
(d) Termination. This Note shall terminate at such time as the Note has been
fully and indefeasibly paid in cash.
 
4. Default Rate. Notwithstanding Section 2, after the occurrence of any Event of
Default, and for so long as such Event of Default continues, this Note shall
bear interest until paid in full at the rate of two percent (2%) per annum in
excess of the monthly Interest Rate.
 
5. Computation of Interest. Notwithstanding anything to the contrary set forth
in Section 2 or Section 4, if a court of competent jurisdiction determines in a
final order that the rate of interest payable hereunder exceeds the highest rate
of interest permissible under law (the “Maximum Lawful Rate”), then so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Lender is
equal to the total interest which would have been received had the interest rate
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Maturity Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate of interest and in the
manner otherwise provided in this Note, unless and until the rate of interest
again exceeds the Maximum Lawful Rate, and at that time this paragraph shall
again apply. In no event shall the total interest received by Lender pursuant to
the terms hereof exceed the amount which Lender could lawfully have received had
the interest due hereunder been calculated for the term hereof following the
Maturity Date at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If, notwithstanding the provisions of
this Section 5, a court of competent jurisdiction shall finally determine that
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
Lender shall, to the extent permitted by applicable law, promptly apply such
excess interest to amounts then due and payable in the following order: (i) to
interest accrued on this Note; and (ii) to the principal amount of this Note,
and thereafter shall refund any excess to Borrower or as a court of competent
jurisdiction may otherwise order.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Manner of Payment. All payments by Borrower on this Note shall be made in
immediately available funds delivered to Lender by wire transfer to such
accounts at such banks as Lender may from time to time designate.
 
7. Grant of Security. To secure the prompt and complete payment of this Note,
Borrower hereby collaterally assigns and grants to Lender a first-priority
security interest in, and a first-priority Lien on and against, all of
Borrower’s right, title and interest in and to the Talen’s Loan Documents
(collectively, the “Collateral”). Borrower authorizes Lender to file a financing
statement and amendments thereto, disclosing the security interest granted to
Lender under this Note without such Borrower’s signature appearing thereon.
 
8. Representations, Warranties and Covenants of Borrower.
 
(a) Borrower has the legal right to own, pledge, mortgage or otherwise encumber
the Collateral.
 
(b) The execution, delivery and performance by Borrower of the Loan Documents
and the creation of any and all liens provided for therein (i) are within
Borrower’s power and capacity, (ii) have been duly authorized by all necessary
corporate action, and (iii)  do not result in the creation or imposition of any
Lien upon any of the Collateral other than any in favor of Lender pursuant to
the Loan Documents. Each of the Loan Documents has been duly executed and
delivered by Borrower and each such Loan Document constitutes a legal, valid and
binding obligation of Borrower enforceable against Borrower in accordance with
its terms.
 
(c) At any time and from time to time, upon the written request of Lender and at
the sole expense of Borrower, Borrower shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Lender may deem reasonably necessary or desirable to obtain the full
benefits of Section 7 hereof and of the rights and powers therein granted.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Events of Default; Acceleration. Upon and at any time following the
occurrence of any Event of Default, then, at the option of Lender, upon written
notice to Borrower, the entire principal amount and all interest accrued and
outstanding hereunder shall at once become due and payable, and Lender may
exercise any and all rights and remedies of Lender hereunder or pursuant to
applicable law. Lender may so accelerate such obligations and exercise such
remedies at any time after the occurrence of any Event of Default, regardless of
any prior forbearance. The following are “Events of Default”:
 
(a) Principal and Interest Payments. Borrower defaults in the payment of any
interest on or principal of this Note is not paid in full, after the same
becomes due and payable.
 
(b) Representations and Warranties. Any representation and warranty contained in
this Note or any of the Loan Documents proves to have been incorrect in any
material respect as of the date thereof.
 
(c) Other Debt to Other Lenders. Borrower defaults in the payment of any amounts
due to anyone other than the Lender, or in the observance or performance of any
of the covenants or agreements contained in any credit agreements, notes,
leases, collateral or other documents relating to any debt of Borrower to anyone
other than Lender, in each case, in respect of debt in excess of $250,000.00,
and any cure period applicable to such default has elapsed.
 
(d) Involuntary Bankruptcy or Receivership Proceedings. A receiver, conservator,
liquidator or trustee of Borrower is appointed by order or decree of any court
or agency or supervisory authority having jurisdiction; or an order of relief is
entered against Borrower under the Federal Bankruptcy Code; or the Borrower is
adjudicated bankrupt or insolvent; or a petition is filed against Borrower under
any state, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or receivership law of any jurisdiction, whether now or
hereafter in effect, and such petition is not dismissed within 60 days.
 
(e) Voluntary Petitions. Borrower files a case under the Federal Bankruptcy Code
or seeks relief under any provision of any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect, or consents to the filing
of any case or petition against it under any such law.
 
(f) Assignment for Benefit of Creditors. Borrower makes an assignment for the
benefit of its creditors, or admits in writing its inability to pay its debts
generally as they become due, or consents to the appointment of a receiver,
trustee or liquidator of Borrower or of all or any of its property.
 
10. Full Recourse. Notwithstanding any provision of the Loan Documents to the
contrary, Borrower shall be fully and personally liable for the payment and
performance of all obligations under this Note.
 
11. Applicable Law. This Note shall be governed by and construed in accordance
with the laws of the State of California. Borrower and Lender each hereby
consent and agree that the state or federal courts located in Los Angeles
County, City of Los Angeles, California shall have exclusive jurisdiction to
hear and determine any claims or disputes between or among any of the parties
hereto pertaining to this Note or any of the other Loan Documents or to any
matter arising out of or relating to this Note or any of the other Loan
Documents, provided, however, that each of the parties hereto acknowledges that
any appeals from any of such courts may have to be heard by a court located
outside of Los Angeles County, City of Los Angeles, California, and, provided,
further, however, that nothing in this Note shall be deemed or operate to
preclude Lender from bringing suit to realize on the Collateral, or to enforce a
judgment or other court order in favor of Lender. Borrower and Lender each
expressly submit and consent in advance to such jurisdiction in any action or
suit commenced in any such court, and Borrower and Lender each hereby waive any
objection which Borrower or Lender may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.
 
 
4

--------------------------------------------------------------------------------

 
 
13. Registration. Lender shall maintain a copy of this Note and delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of each Lender under the Loan, the principal amount of the Loan
owing to such Lender from time to time and whether such Lender is an original
Lender or the assignee of another Lender pursuant to an assignment agreement.
The Register shall include an account for each Lender, in which accounts (taken
together) shall be recorded (i) the effective date and amount of each assignment
agreement delivered to and accepted by it and the parties thereto, (ii) the
amount of any principal or interest or fees due and payable or to become due and
payable from Borrower to each Lender hereunder, and (iii) the amount of any sum
received by Lender from Borrower hereunder and each Lender’s share thereof. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrower and Lender may treat each entity whose name is
recorded in the Register as a Lender hereunder for all purposes hereof. The
Register shall be available for inspection by any Lender and Borrower at any
reasonable time and from time to time upon reasonable prior notice.
 
* * *

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.
 

ALLEGRO BIODIESEL CORPORATION                       By: /s/ W. Bruce Comer, III 
     

--------------------------------------------------------------------------------

Name: W. Bruce Comer, III     Title: Chief Executive Officer    

 
 
 

--------------------------------------------------------------------------------

 
 
By: ALPHA ASSET MANAGERS LIMITED
         for and on behalf of
         THE BEL FIXED INCOME PORTFOLIO
                      By: /s/ Oskar P. Lewnowski       

--------------------------------------------------------------------------------

Name: Oskar P. Lewnowski     Title: Director    

 
 
Signature page to
Allegro Note

--------------------------------------------------------------------------------

 
 